United States Court of Appeals
                     For the First Circuit


No. 17-2210

          DANARAE CONLOGUE, as personal representative
               of the Estate of LEWIS N. CONLOGUE

                      Plaintiff, Appellant,

                                v.

                         SCOTT HAMILTON,

                      Defendant, Appellee.



                          ERRATA SHEET


     The opinion of this Court issued on October 11, 2018, is
amended as follows:

     On page 16, line 2, replace the word "diffuse" with "defuse."